Connecticut Water New York Society of Security Analysts December 4, 2008 Except for the historical statements and discussions,some statements contained in this report constitute“forward looking statements” within the meaning ofSection 27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Theseforward looking statements are based on currentexpectations and rely on a number of assumptionsconcerning future events, and are subject to a numberof uncertainties and other factors, many of which areoutside our control, that could cause actual results todiffer materially from such statements. Forward Looking Statements Connecticut Water Service, Inc. •Non-Operating Holding Company •Two Principal Subsidiaries –Connecticut Water Company –New England Water Utility Services, Inc. •NASDAQ GS:CTWS Connecticut
